PER CURIAM.
This is an appeal by the defendant, Say-lor, from the denial of his motion for post-conviction relief under Rule 1.850 CrPR, 33 F.S.A., after an evidentiary hearing. He alleges misrepresentations by his court-appointed trial counsel as to the maximum sentence, which induced his guilty plea to robbery charges. Assuming merit in such argument, the record does not support appellant’s contentions. Also the trial court did make inquiry of the defendant as to promises or threats and discussed a possibility that he could spend the rest of his life in prison. See generally Garcia v. State, Fla.App.1969,228 So.2d 300.
For the reason that reversible error has not been demonstrated, the order appealed from is affirmed.
Affirmed.